The plaintiffs in error, hereinafter called defendants, were convicted in the district court of *Page 31 
Adair county of theft of domestic fowls, and their punishment fixed at two years in the state penitentiary.
Defendants were charged with the larceny of three hens from one Kelly. The evidence for the state is not overwhelming, but the testimony of defendants tends to strengthen it. Upon a consideration of the entire record, we are of the opinion the jury were fully warranted in finding defendants guilty, but, under the entire record, the punishment assessed is excessive, and justice requires a modification by reducing the judgment to a term of one year in the penitentiary. Tennison v. State,32 Okla. Cr. 260, 240 P. 324.
As modified, the case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.